Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 1 of 34. PagelD #: 1

JS 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S# INSTRUCTIONS ON NEXT PAGE OF THiS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Justin Krendl, Adminisrator of the Estate of Matthew Krendl, deceased INTERMARK TRANSPORT, et al. and Petrisor Bogdan Adrian

 

(b) County of Residence of First Listed Plaintiff Wan Wert County of Residence of First Listed Defendant Canada
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLYED.

 

 

{c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Curtis M. Fifner, Esq./Mark E. Defossez, Esq. Theresa A.Edwards, Esq. and Bradley J. Barmen
495 S. High Street, Suite 300, Columbus, OH 43215 1375 E. Ninth Street, #2250, Cleveland, OH 44114
II. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) I, CITIZENSHIP OF PRINCIPAL PARTIES (Piece an "X" i One Box for Plainttff
(For Diversity Cases Only) and One Box for Defendant)
O11 US. Government O03 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Nat a Parip} Citizen of This State ®% 1 1 1 incorporated or Principal Place O4 ao4
of Business In This State
O2 U.S. Government 5 4 Diversity Citizen of Another State O 2 OF 2 Incorporated and Principal Place o5 ams
Defendant (indicate Citzenship of Parties in Trem £1} of Business In Another State
Citizen or Subject of a 13 @& 3° Foreign Nation o6¢ a6
Foreign Country

 

 

 

     

L¥. NATURE OF SUIT (Place an "x in One Box Gily) Click here for; Nature of Suit Code Descriptions.
= ON ERA ‘OR OREEITUR E ERANIERUPECVS: b
O 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drag Related Seizure 0) 422 Appeal 28 USC 158 0 375 False Claims Act

    

  

             

0 120 Marine O 310 Airplane O 365 Personal injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
OC 130 Miller Act 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
CF 140 Negotiable Instrument Liability O) 367 Health Care/ OF 460 State Reapportionment
O 150 Recovery of Overpayment | C1} 320 Assault, Libel & Pharmaceutical OPERTYRIGHES 2373) 0 419 Antitrust
& Euforecment of Judgment Slander Personal Injury 1 820 Copyrights . Gi 430 Banks and Banking
G 151 Medicare Act 4 330 Federal Employers’ Product Liability C1 839 Patent O 450 Commerce
GF 152 Recovery of Defaulted Liability 1 348 Asbestos Personal OF 835 Patent - Abbreviated 1 460 Deportation
Sindent Loans 0 340 Marine Tojury Product New Drug Application [( 470 Racketeer Influenced and
{Excludes Veterans) O 345 Marine Product Liability C1) 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY 222 LABOR SOCIAL SECURTEY 23222410) 480 Consumer Credit
of Veteran’s Benelits 2 350 Motor Vehicle 1 370 Other Fraud 0 710 Fair Labor Standards CO 861 HIA (139517) 0 485 Telephone Consumer
C1 160 Stockholders” Suits © 355 Motor Vehicle 0 371 Truth in Lending Act 11 862 Black Lung (923) Protection Act
0) 190 Other Contract Product Liability 1 380 Other Personal 0 720 Labor/Management 1 863 DIWC/DIWW (405(g)) [0 490 Cable/Sat TY
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities!
07 196 Franchise Injury 01 385 Property Damage O 740 Railway Labor Act OF 865 RSE (405(8)) Exchange
0 362 Personal Injury - Product Liability O 751 Family and Medical 0 890 Other Statutery Actions
Medical Malpractice Leave Act O 891 Agricultural Acis

    
 
 

    

       

u

   
     

Tin #10 893 Environmental Matters

0 210 Land Con

 

TRADEARS

ROP LEIGH ] GETS:
Taxes (U.S, Plaintiff 0 895 Freedom of Information,

SONEEREDELION. 6 790 Other Labor Litigation elt
cpust 0 791 Employee Retirement 870

   
         

 

 
   

 

ndemnation OG 440 Other Civil Rights Habeas Co
(7 220 Foreclosure Gi 441 Voting 01 463 Alien Detainee Income Security Act , or Defendant) Act
7 230 Rent Lease & Ejectment G 442 Employment (1 510 Motions to Vacate 0 871 IRS—Third Party OF) 896 Arbitration
0 240 Torts to Land G 443 Housings Sentence 26 USC 7609 0 899 Administrative Procedure
1 245 Tort Product Liability Accommodations O 330 General ActReview or Appeal of
CO 290 All Other Real Property Gi 445 Amer, w/Disabilities - | 535 Death Penalty IMIG) Agency Decision
Employment Other: 462 Naturalization Application 0 950 Constitutionality of
C1 446 Amer, w/Disabilities -| 1 340 Mandamus & Other | 0 465 Other Immigration State Statutes
Other OF 350 Civil Rights Actions

1 455 Prison Condition

O 340 Civil Detainee -
Conditions of
Confinement

O 448 Edueation

 

 

 

 

 

¥. ORIGIN (Piace an *X" in One Box Only}

O1 Original 7X2 Removed from O 3 Remanded from O14 Reinstatedor O 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing We not cite Jurisdictional stututes unless diversify.

28 U.S.C. Sections 1332, 1441, 1446

Brief description of cause: . . .
Plaintiff, on behalf of decedent's estate file a wrongful death action after am 8/28/17 motor vehicle accident

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, E.R.CvP. JURY DEMAND: Yes ONo
VIIL RELATED OR REFILED
CASE (S) If ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/30/2019 Theresa A, Edwards
YOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 2 of 34. PagelD #: 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one cateqory only).

1. General Civil

2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty

 

 

 

 

“if under Title 28, §2255, name the SENTENCING JUDGE:

 

CASE NUMBER:

RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding fo the questions included on the Civil Cover Sheet."

 

This action: [| is RELATED to another PENDING civil case [ica REFILEDcase [| was PREVIOUSLY REMANDED

lfapplicable, please indicate on page 1 In seciion VIll, the name of the Judge and case number.

IV.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information ts requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
county .

county; Medina

Corporation For the purpose of answering the above, a corporation is deemed te be a resident of that county in which
it has its principal place of business in that district,

(2} Non-Resident defendant. Ifno defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.

COUNTY:

(3) Other Cases. If nodefendantis a residant of this district, or if the defendant is a corporation not having a principle

place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiffs residence.
COUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, plaase check the appropriate division.

EASTERN DIVISION

 

 

 

 

 

Lj AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
v CLEVELAND (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland}
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
[ | TOLEDO (Gounties: Allen, Auglaize, Deflance, Erie, Fulton, Hancock, Hardin, Henry,

Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putaam, Saridusky, Seneca
VanWert, Williams, Wood and Wyandot}

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 3 of 34. PagelD #: 3

JS 44 Reverse (Rev. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 eivil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

Ea)

(b)

(c)

Ti.

IV.

Vi.

VIL

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. Ifthe plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S, plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings, Place an "X"
in one of the boxes, If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C, 1345 and 1348, Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section I below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box, If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable, Click here for: Nature of Suit Code Descriptions,

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404({a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand, In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
nunibers and the corresponding judge names for such cases,

Date and Afforney Signature. Date and sign the civil cover sheet.

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 4 of 34. PagelD #: 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
JUSTIN KRENDL, Administrator of the Estate Case No.:
of Matthew Krendl, deceased, — ee _. _
Judge:
Plaintiff,
Removed from State Court of Medina
Vv. County, Case No.: 19CTV0835
INTERMARK TRANSPORT, et al., NOTICE OF REMOVAL OF CIVIL
ACTION TO THE UNITED STATES
Defendants. DISTRICT COURT

 

 

PLEASE TAKE NOTICE Defendants Intermark Transport (“Intermark”) and Petrisor
Bogdan Adrian (“Mr. Adrian,” jointly, “Defendants”), pursuant to Fed, R. Civ. P 81(c) and 28
U.S.C. §§ 1332, 1441, and 1446, hereby submit this Notice of Removal, requesting removal of
the State Court of Medina County action described below to the United States District Court for
the Northern District of Ohio, Eastern Division. In support of the removal of this action,
Defendants state:

1. On or about August 23, 2019, Plaintiff Justin Krendl, Administrator of the Estate of
Matthew Krendl (“Plaintiff”) filed suit against Defendants in the Medina County Court of
Common Pleas, captioned Justin Krendl, Administrator of the Estate of Matthew Krendl,
deceased v. Intermark Transport, et al, Case No.: 19CIV0835 (the “State Court
Action’). To date, the only documents filed in the State Court Action are the Complaint
with Jury Demand and Returns of Service. Pursuant to 28 U.S.C. § 1446(a), a copy of all
process, pleadings, and orders served upon these Defendants in the State Court Action are

attached as Exhibit A.

 
10.

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 5 of 34. PagelD #: 5

On or about September 3, 2019, Intermark first received notice of Plaintiff's Complaint
via certified mail. See Exhibit A. In accordance with the provisions of 28 U.S.C. §§ 1441
and 1446, this Notice of Removal to the United States District Court is timely filed within
thirty (30) days of Intermark’s receipt of the initial pleading. See Exhibit A.

Pursuant to 28 U.S.C. §1441(a), venue of this action exists in this District Court because
the Medina County Court of Common Pleas is located within the Northern District of
Ohio, Eastern Division.

While Mr. Adrian has yet to be served by Plaintiff, he consents to the filing of this Notice
of Removal.

According to Plaintiff's Complaint, Plaintiff is a resident of Ohio. See Exhibit A.
Intermark is a foreign corporation with its principal place of business in La Prairie,
Quebec, Canada. See Exhibit A.

Mr. Adrian is a resident of Anjou, Quebec, Canada. See Exhibit A.

Thus, there exists complete diversity of citizenship between Plaintiff and Defendants.

As stated in his Complaint, due to the alleged negligence of Defendants, Plaintiff seeks to
recover damages on behalf of the Estate of Matthew Krendl for the alleged wrongful
death of Matthew Krendl as well as for the alleged severe emotional distress, mental
anguish, and pre-death terror Matthew Krendl experienced prior to his death.

Plaintiffs Complaint requests damages on behalf of the survivors of Matthew Krendl and
other next-of-kin for loss of support, loss of services, loss of society, mental anguish,

funeral and burial expenses, and loss of prospective inheritance.

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 6 of 34. PagelD #: 6

11. Plaintiff's claims and alleged damages underlie an amount in controversy in excess of
$75,000.00. The amount in controversy therefore exceeds $75,000.00, exclusive of
interest and costs.

12. This action is therefore one over which this Court has diversity jurisdiction pursuant to 28

USC. § 1332, in that Plaintiff and Defendants are citizens of different countries and the
value of the matter in controversy, exclusive of interest and costs exceeds, $75,000.00.

13. The State Court of Medina County, Ohio is situated within the jurisdiction of the United
States District Court for the Northern District of Ohio, Eastern Division, making this the
appropriate forum to entertain this action pursuant to 28 U.S.C. J 1441 (a).

14. As required, Defendants have given written notice of the filing of this Notice of Removal
to Curtis M. Fifner, counsel of record for Plaintiff, and will promptly file a copy of this
Notice of Removal with the Clerk for the Medina County Court of Common Pleas. A
copy of Defendants’ Notice of Filing Notice of Removal of Civil Action to the United
States District Court is attached as Exhibit B.

WHEREFORE, Defendants respectfully request this matter be placed on the docket of this

Court and the State Court of Medina County, Ohio, be enjoined from further proceedings in this

matter.

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 7 of 34. PagelD #: 7

Respectfully submitted this 30" day of September, 2019.

/s/Theresa A, Edwards

Theresa A. Edwards (0090971)

Bradley J. Barmen (0076515)

LEWIS BRISBOIS BISGAARD & SMITH LLP
1375 E, 9th Street, Suite 2250

Cleveland, Ohio 44114

Tel. 216.344.9422 Fax 216.344.9421

Tera. Edwards@lewisbrisbois.com

Brad, Barmen@lewisbrisbois.com

Counsel for Defendants Intermark Transport and
Petrisor Bogdan Adrian

CERTIFICATE OF SERVICE

I hereby certify on this 30 day of September, 2019, a true and correct copy of the
foregoing was sent to the Clerk of Courts for filing, and a copy was sent via electronic mail to

the following:

Curtis M. Fifner, Esq.

Mark E. Defossez, Esq.
Donahey, Defossez & Evans
495 S. High Street, Suite 300
Columbus, Ohio 43215
cfifner@donaheylaw.com
mdefossez@donaheylaw.com
Counsel for Plaintiff

/s/Theresa A. Edwards

Theresa A. Edwards (0090971)

Bradley J. Barmen (0076515)

LEWIS BRISBOIS BISGAARD & SMITH LLP
Counsel for Defendants Intermark Transport and
Petrisor Bogdan Adrian

 
COPY

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 8 of 34. PagelD #: 8

IN THE COURT OF COMMON PLEAS, amr. neat
MEDINA COUNTY, OHLO COMMON PLEAS COURT

JUSTIN KRENDL, Administrator of the
Estate of Matthew Krendl, deceased
23464 Pohlman Road

Delphos, Ohio 45833

Plaintiff,
vs.

INTERMARK TRANSPORT

c/o DOTPROCESSAGENTS.COM, LLC
1410 N. Porter Ave

Norman, OK. 73070

and

PETRISOR BOGDAN ADRIAN
7000 Av Ronsard
Anjou, Quebec, Canada H1J 1Y5

Defendants.

Case No. 2019 AUG 23 PH 3: 23;

FILED
BAVIO 8. WADSWORTH

Judge .
JOYCE V. KIMBLER, JUDGE

Case Designation: C- Other Torts

COMPLAINT WITH JURY
DEMAND ENDORSED HEREON

COUNT ONE: WRONGFUL DEATH

 

1. Plaintiff Justin Krendl was appointed Administrator of the Estate of Matthew

Krendl] by the Probate Court of Van Wert County, Ohio on October 25, 2017. It

is Probate Case Number 20171140. He brings this action on behalf of the Estate

as a survivorship and wrongful death action on behalf of the survivors and

beneficiaries of Matthew Krendl pursuant to Ohio Revised Code Section 2125.

2. Defendant Intermark Transport ts a (Defendant Intermark) is a foreign corporation

with a principal place of business in La Prairie, Quebec, Canada.

3. Defendant Petrisor Bogdan Adrian (Defendant Adrian) is a natural person

residing in Anjou, Quebec, Canada.

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 9 of 34. PagelD #: 9
COPY

4. On or about August 28, 2017, Defendant Adrian, while in the course of and

arising out of his employment with Defendant Intermark, negligently operated his

vehicle by failing to maintain reasonable contro! and failing to maintain an

assured clear distance, causing injuries and the subsequent wrongful death of

Plaintiff's decedent, Matthew Krendl. ~ a -

5. Defendant Intermark is the employer of Defendant Adrian, and is directly
responsible for his actions and omissions under the doctrine of respondeat
superior.

6. Asadirect and proximate result of said negligence, Plaintiff's decedent, Matthew
Krendl suffered severe bodily injury, pain and suffering, a permanent and
substantial physical deformity, the loss of use of a limb, and the loss of at least
one bodily organ system.

7. Prior to his wrongful and untimely death, Plaintiff's decedent, Matthew Krendl,
endured severe emotional distress, mental anguish, and pre-death terror.

8. As a further direct and proximate result of the negligent acts and omissions of
Defendants Intermark and Adrian and the resultant wrongful death of Plaintiffs
decedent, Matthew Krendl, the survivors of Plaintiffs decedent, and other next-
of-kin, suffered damages which include one or more of the following:

A. Loss of support from the reasonably expected earning capacity of
Plaintiffs decedent;

B. Loss of services of Plaintiff's decedent;

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 10 of 34. PagelD #: 10
COPY.

?

C. Loss of society of Plaintiff's decedent, including loss of companionship,
care assistance, attention, protection, advice, guidance, counsel,
instruction, training and education;

D. Mental anguish from the wrongful death of Plaintiff's decedent;

Funeral and burial expenses for decedent in an amount to be determined at

ro!

trial; and
F, Loss of prospective inheritance.
9. The foregoing entitle decedents’ survivors to compensation in an amount
reasonable, proper and commensurate with their losses herein.
WHEREFORE, Plaintiff demands money damages to which he is entitled against
the defendants in excess of $25,000 each, and for all other relief to which he is entitled in

law and equity.

    

Mark E. Defossez (0054578)
Curtis M. Fifner (0082599)
Donahey, Defossez & Evans

495 S. High Street, Suite 300
Columbus, OH 43215

Phone: (614) 224-8166

Fax: (614) 849-0475

Email: cfifner@donaheylaw.com
Attorneys for Plaintiff

JURY DEMAND

Plaintiff requests that this case be heard by a jury of eight.

 

Curtis M. Fifner (0082599)
Attorney for Plaintiff

 
COPY
;

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 11 of 34. PagelD #: 11

IN THE COURT OF COMMON PLEAS,
MEDINA COUNTY, OHIO COMMON PLEAS COURT

I0I9AUG 23 PH 323

 
   

JUSTIN KRENDL, : Case No.:
Plaintiff, foes
OW : oa 3 C I vee

INTERMARK TRANSPORT, INC., et al., JOYCE V. KIMBLER, JUDGE
Defendants.
INSTRUCTIONS FOR SERVICE ~
To the Clerk:

Please issue a summons for service on the complaint via certified mail for the
defendants at the following addresses:

INTERMARK TRANSPORT
c/o DOTPROCESSAGENTS.COM, LLC

1410 N. Porter Ave

Norman, OK 73070

PETRISOR BOGDAN ADRIAN
7000 Av Ronsard
Anjou, Quebec, Canada H1J 1Y5

Please also fill out the Attestation/Certificate and serve a copy of the Request for
Service Abroad of Judicial or Extrajudicial Documents pursuant to the Hague Convention
on:

PETRISOR BOGDAN ADRIAN
7000 Av Ronsard —
Anjou, Quebec, Canada HIJ 1¥5

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 12 of 34. PagelD #: 12
COPY
4

:

Respectfully submitted,

Curtis M. Féfner (0082599)

Donahey & Defossez

495 8. High Street, Suite 300
- Columbus, Ohio 43215

OO — _ Phone: (614) 224-8166

Fax: (614) 849-0475

Email: cfifher@donaheylaw.com

Attorney for Plaintiff

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 13 of 34. PagelD #: 13
COPY og ay EP

a crelt cr e

_ FOR SERVICE ABROAD [ely Riis Cae

ORE WL Core Mee ren c Peoe

DEMANDE AUX FINS DE SIGNIFICATION OU DE Mea rel fi Ta
; — ral fede Seteteneseiahil ae aa!

 

Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters, signed at The Hague, the 15th of November 1968.
Convention relative a la signification el 4 la nol{icatlon 4 étranger des actes judiclaires ou extrajudicidires en
. matiére civite ou commerciale, signée a | ala Haye le 15 novembre @ 1968,

 

 

 

 

 

 

; co
vee oO 3 gS
identity and “address of the applicant Address. of receiving authority > wo [FS
Idéntité. ¢'adresse du requérant Adresse de Paulortté-destinatalre ozs = 1S
Justin’ Krend!,. Admintistralor _ Medina Gounty Clerk of Courts aoo & =
28464, Pohiman Road . 93 Public Square. REPT |e | -o
Delphos, OH 45833 Medina, OH 44266 erat fw] ©
eg pI >
oovto rw nh
The undersigned applicant has the honour to transmit ~ in duplicate - the documsAtedsted = OQ
below and, in conformity with Article 6 of the above-mentioned Gonvention, requesprempt G9}
service of one copy thereof on the addressee, ie.: uw "a4 ro| &
Le requérant soussigné a I'nonneur de faire parvenir - en double exemplaire ~ & T'autorité destinatalf& les =| =
documents ci-dessous énumérds, en la priant, conformémenl a larllcle 5 de la Convention précitéa, d'en faire a
femettre sans retard un axemplaire au deslinalaire, 4 savoir
“(idehiity: and address)
+ (Idesrtite, at: adresse):
Pétrigor Bogdan Adrlan
7000-Av Ronsard

Anjou, Quebeo, Canada H1J 1¥5

 

ola

 

in accordance with the provisions of ‘sub-paragraph a)-ofthe-first paragraph of
Articls G:dfthe Cohvention* .
ct . sélorvies formes légales-{article-5, aliriéa pramiler, tettre aj)"

' py 75) in accordarice withthe following particular method: (eubparagraph -b).of the: fist
paragraph of Article-6)*>

selon fa forme particullére suivante {arilcle 5, alinéa premier, fettre by":
Certified Mall, return receipt requested (See Instructions for Service)
o |¢

by dellvery fo the addressee, if he accepts It voluntarily (second paragraph of
Article 5)*

 

 

 

 

; le.cas, Schéani, par ramise simple (article 6,.allnéa 23"

 

with the attached certificate,

The authority is requested to return or to have returned to the applicant a copy of the documents - -
and of the annexes* -

Cetle autorité est priée de ranvoyer ou de faire renvoyer au requérarit un exemplaire de |‘acte - et de ses annexes’ -
avec latlestation cl-Jointe.

List of documents /Enumération des piéces

« Complaint
+ Surimons

 

* if appropiate / sl ya teu

 

Done at/ Fait 4 485 South High Stree, Suite 300, | Signature and/or stamp
Columbus, OH 43215,

. Signature-pt'/ ou c
The /le 22 August, 2019 WI
. Wl

Permanent Bureau July 2017

 

 

 

 

 

 

 

 

 

 

 
 

Case: 1:19-cv-02277-CAB Doc #:1 Filed: 09/30/19 14 of 34. PagelD #: 14

 

The undersigned authorlty has the honour to certify, in conformity with Article 6 of the Convention,
Liautorité soussignée a I'honneur d'attester conformément 8 l'article 6 de ladile Convention,

(] 1.that the document has been served*
qua la demande a é1é axécutée*

 

 

_ othe. (daté). fle (data):

[ *. Sab(placd, street, juniber): 1
locale rie. iaRefoy: |: — freee —, oe

nthe. following: ‘méthods. authorisist: hy: etidte-B: . . Lom
“.*" dani Unedes tétinds sutvantés: preivies ‘Atarticla B.>  *- ' Tee
EJ | 4). iaccordance with the provisions: of sub-paragraph a). of tiie first paragraph of
Articie.6 of the Corvention™.

selon les formes Tagales (article 5, alinéa premier, felire a})"

in, accordance with the following particular method":
“sale arfoime, paiteiére sanenters co

 

 

 

   

 

 

 

 

 

 

 

 

 

EE 6) oF ‘idiivery. tothe addresses, if-he accepts It voluntarily”
: : par-remise simpie*

 

The documents referred to in the request have been delivered to:
Les documents mentionnés dans la demande ont été remis a:

 

. Weritityand’ description ‘of person:
| ddént elquialtéde'la petvonrie.; :

 
 

‘Ristoienpte the addressee. pe.(famnlly; , a
ies :Oroth re

 

  

 

 

 

 

(1 2. that the document has not been served, by reason of the following facts*:
que la demande n’a pas été exécutde, en ralson des falis suivants™:

 

 

 

 

[1 In conformity with the second paragraph of Article 12 of the Convention, the applicant is

requested to pay or reimburse the expenses detailed In the attached statement’.
Confarmément a l'article 12, alinéa 2, de ladite Conventlon, le requérant est prié de payer ou da rambourser les frals
dont le détall figure au mémolre eljoint*.

Annexes / Annexes

 

Documents: returned:
'Piéces: BIW yee; :

 

 
 

il Appropriate: Gases, documents establishing ;
Rthé:service: C
as echéant: jes deauments justificatife de

 

 

 

Fexéoullon + .

* ifappropriate / s'lly a lleu

Done at/ Falta : Slgnature and/or stamp
Signature et / ou cachet

The fle

 

 

 

 

 

Permanent Bureau July 2017

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 15 of 34. PagelD #: 15
COPY : -

an te

  

aN Col)

 

 

identity anid address of the.addressee
' fdentilé:etadresse du destinataire

Petfiscr Bogdan‘Adrian

7000-Av. Ronsard

Anjou, Quebec, Ganada H1J 1¥5

 

 

 

IMPORTANT

|THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
OBLIGATIONS, THE ‘SUMMARY OF THE DOCUMENT TO BE SERVED’ WILL GIVE YOU SOME
INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE
DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION GN
THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE
YOU LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE
THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO;

TRES IMPORTANT

LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS.
LES « ELEMENTS ESSENTIELS DE L'ACTE » VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE
ET SON OBJET. IL EST TOUTEFCIS INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU
DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER UN AVIS JURIDIQUE.

S| VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNE2-VOUS SUR LA POSSIBILITE D'OBTENIR
L’ASSISTANCE JUDICIAIRE ET LA CONSULTATION JURIDIQUE, SOFT DANS VOTRE PAYS. SOIT DANS LE
PAYS O'ORIGINE DU DOCUMENT. ‘

LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D’OBTENIR L'ASSISTANCE JUDICIAIRE OU
LA CONSULTATION JURIDIQUE DANS LE PAYS D'ORIGINE OU DOCUMENT PEUVENT ETRE ADRESSEES A:

 

} Medina County Clerk-of Courts
r 9sPub|iGSquaie — :
Medina, Olilo 44256
330-725-9722

 

 

 

it is recommended that the standard terms in the notice be written in English and French and
where appropriate also In the official language, or in one of the official languages of the State In
which the document originated, The blanks could be completed elther in the language of the
State to which the document is to be sent, or in English or French,

il est recommandé que les mentions imprimées dans celle note solent radigées en langue frangaise el en langue
anglaise et le cas échéant, an outre, dans la langue ou l'une des langues officielles de |'Etat @’origine de l'acle. Les
blancs pourralent dtre rempils, solt dans la langue cde I’Etat of fe document dott dtre adressé, soit en langue
frangalse, soit en fangue anglalse.

 

 

 

Permanent Bureau July 2017

 
COPY

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 16 of 34. PagelD #: 16
|

 

Convention on the Service Abroad of Judiclal and extrajudicial Dociiments In
Clvi or Commercial Matters, signed at The Hague, the 16th of November 1966 (Article 5, fourth
paragraph),
Cenventlen relalive 4 la signification el 4 la notificatlon 4 lélranger des actes fudiclaires ou
extrajudiclaires en mallére clvile ou commerciale, signée 4 La Haye le 15 novembre 1965
(article 5, alinéa 4).

 

Naine and-address of the requesting authority:
Nom-etadresse-de'l'qutorlté requérante ;

Curtis M Fifner

.495 South High Street, Suite 300.2 2 _ _ _
‘Columbus, OH: 49245

- |,6142224. 8166

. | oflfner@donaheylaw.com

 

 

Particulars. ofthe parties*:
Identité des pariles” :

 

 

Plaintiff Justin Krend!, 23464.Pohiman Road,.
Delphos, OH 45833

Defendant #4- lntermark Transport, inc.,
DOTPROCESSAGENTS,.COM, LLC, 1410 N.
Parter Ave, Norman, OK 74070

- | Defendanti#2- ‘Petiisor: Bogdan Adrlan,-7O000-Ay .
| ;Ronsard, Anjou, Quebec, Canada-HiS4¥5

 

“Tl appropriate, Identity and address “of the person interested In the lra namission of the document

871 y a lleu, Idaniité et adresse de le personne Iniéfessée a Is transmission de l'acte

 

‘ET JUDICIAL. DOCUMENT
” AGTE JUDICIAIRE”*

 

 

‘Nature-and purpose of the document:
‘Natore efobjet‘de'l'acte :

 

Nature and purpose.ofthe proceedings. and,
whei approptiate,.the amount in dispute:
Naluré-et-objat de lingtance, fe cas échéant, la monlant
“ivilige ¢ i,

bateanicP race: for-enteringappearance™
Bate ration ‘de la‘comparullon"* :

 

Court which has given Judgment**:
Juddictlon qui a-rendudadécision™ :

 

>Date’ ojaagineReT
 Baaterti fa; SBelclon* «

 

; saa Stated in the document™;
Indication dés-délals figurant dans 'acle** :

 

 

 

 

“*if appropdate / s'lly a lieu ”

 

 

Gy EXTRAJUBICIAL pocumentr
AGCTE EXTRAJUDICIAIRE**

 

Permanent Bureau July 2017

 

 

 
COPY Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 17 of 34. PagelD #: 17

 

 

 

Nature and purpose of the document:
. Nature.at objet de T'acte ; -

 

4 inits stated Inthe document”:
rides. délals figurant'dans l'acte™* :

  

 

 

 

 

a7 appropriate! s'il y a lieu

 

 

 

Permanent Bureau July 2017

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 18 of 34. PagelD #: 18
COPY

SUMMONS
Rule 4 1970 Ohio Rules of Civil Procedure
Court of Common Pleas, Medina County, 93 Public Square, Medina, OH 44256

Case #: 19CIV0835
To the following:

INTERMARK TRANSPORT

C/O DOTPROCESSAGENTS.COM LLC
1410 N PORTER AVE

NORMAN, OK 73070

You have been named as defendant in a complaint filed in the Medina County Court of
Common Pleas by the following plaintiff: JUSTIN KRENDL

A COPY OF THE COMPLAINT IS ATTACHED HERETO

You are hereby summoned and required to serve upon the plaintiff's attorney, ot upon the
plaintiff if he has no attorney of record, a copy of your answer to this complaint within
twenty-eight (28) days after the service of this summons upon you, excluding the date of
service. Your answer must be filed with the court within three @) days after the service
of a copy of the answer on the plaintiff's attorney, or upon the plaintiff if there is no
attorney of record.

The name and address of the plaintiff's attorney is as follows:

CURTIS M FIFNER

DONAHEY DEFOSSEZ & EVANS
495 S HIGH STREET STE 300
COLUMBUS, OH 43215

Failure to appear-and present a defense to this complaint will result in a judgment by
default being rendered against you for the relief demanded in the complaint.

DAVID B. WADSWORTH
Clerk of Courts

8/28/2019
By: AP, Deputy Clerk

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 19 of 34. PagelD #: 19
COPY

SUMMONS
Rule 4 1970 Ohio Rules of Civil Procedure
Court of Common Pleas, Medina County, 93 Public Square, Medina, OH 44256

Case #: 19CTV0835
___ To the following: —

PETRISOR BOGDAN ADRIAN
7000 AV RONSARD
ANJOU, QUEBEC, CN HIJ1Y5

You have been named as defendant in a complaint filed in the Medina County Court of
Common Pleas by the following plaintiff! JUSTIN KRENDL

A COPY OF THE COMPLAINT IS ATTACHED HERETO

You are hereby summoned and required to serve upon the plaintiff's attorney, or upon the
plaintiff if he has no attorney of record, a copy of your answer to this complaint within
twenty-eight (28) days after the service of this summons upon you, excluding the date of
service. Your answer must be filed with the court within three (3) days after the service
of a copy of the answer on the plaintiffs attorney, or upon the plaintiff if there is no
attorney of record.

The name and address of the plaintiff's attorney is as follows: _

CURTIS M FIFNER

DONAHEY DEFOSSEZ & EVANS
495 S HIGH STREET STE 300
COLUMBUS, OH 43215

Failure to appear and present a defense to this complaint will result in a judgment by
default being rendered against you for the relief demanded in the complaint.

DAVID B. WADSWORTH
Clerk of Courts

8/28/2019
By: AP, Deputy Clerk

 

 
  

eeiiian MAIL® RECEIPT

Me Mail Only

 

Sear SEES
IY 72bb Fh Aled ?ee? 20
titled Mall Faa $

lum Recelpl (Hardcopy) =}

luen Recelpt (Electronic) $
Postmark
tatenatbaee ‘Were

ilage

alPoslagsandFoes LO BA s- 4

entto:

INTERMARK TRANSPORT

C/O DOTPROCESSAGENTS.COM LLC
1410N PORTER AVE

NORMAN OK 73070

 

 

Reference Information

19CiVO835

 

RTE UmeCET LUT CARLIE aeteE LS}

Case: 1:19-cv-02277-CAB Doc #: 1 Filed:

09/30/19 20 of 34. PagelD #: 20

 
Case: 1:19-cv-02277-CAB Doc #:1 Filed: 09/30/19 21 of 34. PagelD #: 21

 
 

         
    
 
    
   

    
 

    

a3 op, A arpa
at a ate OPES aes RR ee Re 2
. Sinctieet «Sade Pai ee eae Se Efe
ta a Spe yd ee see
“Hey oleae e “a tee
a ate ape
ae ah *
3
a “T . ro "
= wake st ‘ fee Re atte, wane ae vd

* ‘coflied MailAutoimatigns.#: “fede fs
"+, ASutition of LantisFLive. Services, Hee mG eet

"aetna Mailer fo m #456
“Yetta £0218 *aats a

wo yy ows

   
      
    
   
   

{iif wen, Blast sofia *

due

nm | il i

4690 J2bb FIO 220 7227

 

rege

ahi" :
a

ee
+

5

Z

5

=

rai

ity
oF
16
c
o

  
 
 

 

ta
ae
i

  

Bigs Nae Tey ay
Tek
Fane
gtd
5
”
iy
ta

 

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 22 of 34. PagelD #: 22
Z wri wreteerpe

        

Services & Fees
Mall $.

Recelpt
frardcopy) $

  
   
  

   
  

 

   
  
 

   

Restricted +] -
ete j=
(

 
  
  
  

   
  
  

hg tee
mate Ft

ve
“, MEM

       

Postage

  

Dallvary $

 

   
 
 

To Be Completed
By Post Office

  

Must Declare

 
 

up lo $59,006
Value upon

    

OFFICIAL USE

  
  

|

 
 

or

  
   

  

19C)V 6P3¢

To Ba Compieted By Custame:
(Please Print)

 
  

All Enttles Must Be In
TO

 
     

P&S Form Copy 1 - Customer
April 2015, PsN'7590-02-000-9054 (See information on Reverse)
For domasiic delivery information, visit our website at wwwiusps.com @

 
reel Mic: You must daclare ihe full
talve of each Registered Mall™ article at tha time
mailing.

hsurance Coverage:
Jomestic: Insurance up to $50,000 Is included
aha Reglstered Mall fea. Indemualty fs llmttad
the amount of declared value, Insurance is
iovided only in accordance with Postal Service™
egulations In the Domestic Mail Manual (OMM™
vhich sets forth the spectilc types of covarage,
erms of insurance, and conditions of payment
he DMM bs available online at ftip://pe,usps.cont.
imitations on coverage indlude, but are not limited
D, the following:
Coverage extends to the least of (1) the actual
(depreciated) value of the contents at the fime
of maillng, (2} the cost of rapatrs, or (3) the Ilmit
fixed for the Insurance coverage obtalned,

No coveraga Is provided for arttcles Improperly

packaged of too fragile to withstand normal
andiing, concealed damage, spoilage

of perishable Hems, prohibited articles,

consequential losses, or delay.

Mher limitalions are sat forth in tho DMM.
toverage lens and limitations are subject to
hange.

nternatlonal: Indemnity coverage for International
legistered Mall Is inited to tha maximum set by
1e Convenilon of the Universal Postal Union,

jae the Intemational Mall Manual (MM®) and
idividual Country Listings online at http://pe.usps,
om for Iroltatlons of coverage, prohibitions, and
asifctions. The sender yecelyes payment for an
itemational claim for 4 lost article or for damaged
adfor missing contents, unless the sender walves
ta right to payneent; In writing, In favor of the
fidressee,

Case: 1:19-cv-

Fillng a Domestle Claim

Calm for tess: File a claim ne sooner than 15 days
but no later than 60 days irom the mailing cala —
for an APO/FPO/DPO llem, lite no later than 1 year
from the malling date. Retain the origina! mailing
receipt and prast of value,

Claim for damage or missing contents: Fila a claim
Immediately bul ne later than 60 days from the
mailing date. Retain the original mailing recetpt and
proof of value, and also retaln the articia and malilng
container.

Please file your domestic claim oniine at
vernvyusos.com/domesic-claims, If you are

unable to file onilne, sall tofl free 800-276-8777 for
Additional Information,

Fillng an International Clam

Belore Initlating an inquiry on an item mailed to a
foreign county atow sufliclent ima tor dallyvary of
the mallptece In the forelgn country.

Jo report the loss, damage, or missing contents of

an Item sent to a foreign country, ploase call our
International Research Group at 600-222-1811. You

wilLibe asked to_pravids the relevant information

regarding the iam, Including but not limited to the
following: 1} ttami number appearing under the
barcode; 2) names, addresses, and telephone
numbers of tha mailer and addresses; and 8) dale
of mailing.

Tha Iniernatlonal Research Group wil correspond
with the respactive postin the forelgn country.
Upon determination that a clalm for the tam should
be inillated, wa will pravide you with a claim packel,
which includes Instructions on how to complete and
submll tie claim.

Inquiries and claims forloss of an Internallonal
registered item must be tiled within & months of the
dale of the mailing. File an Inquiry for damage or
for complete of partial lose of contents Immediately
but ne later than 60 days from tha malling data.

8 Form 3806, April 2015 (Gustomer Copy - Reverse) PSN 7580-02-000-9051

 

2277-CAB Doc #: 1 Filed: 09/30/19 23 of 34. PagelD #: 23

 
Case: 1:19-cv-02277-CAB Doc #:1 Filed: 09/30/19 24 of 34. PagelD #: 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘AGPISSTS7ETIRS. a
Postage $ Bara Services & Feas
contin
Extra Services & Fees , OSioneiu Confirmation
3 ® Ohne [Signature Cenfirmation
3 E fhardcopyt $ gostieted Delivery
—E
8% lost Total Postage & Fees
a > ClRestricted Dativery $_ |g
2
Customer Must Declare = |Recelved by pit cle re /
8 infers tended. (Seo Fevers).
zg. [Meédyne. County Clee of Corks
y SE19S fable Seumre Km lag of >
§a|E Mechvien Olt UUASL
rf a) | (4C1va kas
ay) eh som Koaclan Pataan
2 3/0 O80 Au Konsard
8
ea (Ani JOU, Quebec, Cay HETZYS
=
PS Form 3806, Registered Mail Receipt Gopy 7 - Gustomer
April 2015, psn 7890- -02-000-8054 (See information on Reverse)

For domestic delivery information, visit: our website at www.usps.com

 
Case: 1:19-cv-02277-CAB Doc #:1 Filed: 09/30/19 25 of 34.

he I Liew FUE Ae be d  ee E LTE

eck FAX: ‘You must declare the full
aus of each Reglstared Mall™ article at the time
Fmailing.

surance Coverage:

omestlc: Insurance up to $60,000 |s Included
ithe Registered Mail fae. Indemnity Is limited

v ihe amount of deciared value, Insurance Is
‘ovided only In accordance with Postal Servica™
iguiations fn the Domestie Mall Manual (DMM
hich sets lorh tha specific types of coverage,
inms of insurance, and conditions of payment.

he DMM Is available online at Aito://pe.usps.cam.
mitations on coverage Include, but are not limited
‘ the foltowlg;

Coverage axtends to the least of (1) the actual
(depreciated) valtie of the contents at the tima
of mailing, (2} the cost of repales, or (3) the imlt
fixed for the Insurance coverage obtalned.

No coverage |s provided for articles improperly
packaged or too fraglta to withstand normal
handling, concealed damage, spollage
of perishable Items, prohibited articles,

__ consequential losses, or delay.

ther imitations dre'set forth in the DMM.
overage tems and {imitations ara subject to
vanige. .

ternational: Irdemnity coverage for international
aaistared Mail is limltect to the maximum set by

& Convention of the Universal Postal Union.

se the Intemational Mall Manual (IMM*} and
dividual Country Listings online at htip://pe.usps.
am for Iimpltalions of coverage, prohibitions, and
‘strictlons. The sender receives payment for an
ternatlonal claim for a lost article or dor damaged
id/or missing contents, unless the sander waives
6 right to payment, In weiting, In favor of the
idressee.

Filing a Domestig Claim

Glaim for loss; File a claim no sooner than 15 days
but no later than 60 cays from the matting date —
for an APO/FPO/DPO item, file no later Ihan f yaar
from the malling date, Retain ihe orlginal malling
recelpt and proof of value,

Claim for damage or missing contents: File @ clalm
Inumedialely but no iater than 60 days from the
matting date. Retain the orlginal mailing recelpt ancl
proof of valus, and also retain the arilcle and malling
contalner.

Please [lle your domestic claim onling at

Ww. usos, canydomestic-claims. If you ara
unable te file online, call tall irae 800-275-8777 for
addi{ional information,

Filing an International Clalm

Before InitfatIng an Inguity on an team mailed toa
foralgn country, allow sufilclent time for defivery of
ha mallplece in the foraign country.

To report the loss, damage, or missing contents of
an Item sent to a foralgn country, please call our
International Resaarch Group at 800-222-1811. You
Will be.asked.to provide the ralevant Information. .-
regarding tha item, Inclucing btt not llmited to the
following: 1) Item number appearing under ihe
barcode; 2) names, addressea, and telephone
numbers of ihe mailer and addressee; and 3) data
of mailing. . '

The intarnaitenal Haseerch Group will correspend
with the respective post.in the forelgn country.
Upon determination that a claim for the tera should
be initiated, we will provide you with a claim packet,
whiah includes Instructions on how to carmplete znd
submit the claim,

Inquitfes and claims for loss of an Intemational

"registered Item must be filed within 6 months of the

date of the malling. File an inquiry for damage or
for complete or partial loss of contents Immediately
but no later than G0 days from the malling date,

3 Form 3806, April 2015 (Customer Copy - Reverse) PSN 7640-02-000-8061

PagelD #: 25

 
_ COPY

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 26 of 34. PagelD #: 26

Ltr iso boadan
sssss {fOazcs MEO ye how.
303 N COURT ST

Q
<> MEDINA, OH 44256-9998 CON’
~~

‘ 385047-0256
GS (800)275-8777
"08/28/2019 01:23 PH

 

 

Price

First-Class Int} - 4--- $£15. . $1.15
Letter

(nternat{ onal)

(Canada)

{Weight:0 Lb 1.70 Oz)
Registered $16.00

{Amount :$0.01)
Return Receipt ' $4.10
First-Class Intl i $1.15 $1.45
Letter

(Internat) onal >

{Canada}

(teight:0 Lb 0.80 Oz)
Registered $1600

{Amourrt 0,013 .
Return Receipt ‘ $4.10
Total $42 50
Cash $43.00
Change ($0.50)

Tn a hurry? Self-service kiosks offer
quick and easy check-out. Any Retail
Associate can shaw you how.

Save this receipt as evidence of
insurance. For information on titing
an insurance claim go to

https: //www. usps. com/help/cl aims. ht

Preview your Mail
Track your Packages
Sign up for FREE @

www. informedde] i very .com

Please visit

https ://hww.usps. con/internattional /cug
ons-forms ite ta complete
International Mall custows forms
online and to ship packages from your
home or office using Click-N-Ship{R)
service.

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you Tor your business,

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

   

our mobile device:

 
COPY

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 27 of 34. PagelD #: 27

 
 

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 28 of 34. PagelD #: 28

 

"ye0ehy WNeL-oRSeuOG

SLOZ AINE “aUsoes "1498 wud;

 

SfS0AIDGL

ToVeloju) saueieiay
Aiealed Pepisey (iy Peyneg [7
IPN ROWED Bz]
adh, aoias "S

 

 

 

 

ONID] = ojeq ssauppe Araaliepseqws ‘SoA
@AC 1 22 wey wou jueienip ssaippe Aeayap S| "cq

(euren Pp ah nq penjade: »
eSeIppy LJ "CIN TAQ IIA xX

   

 

 

 

(ae t@@2 Off? hObh FAdé bTho
JaqUIN sj v (008s wO4) TEIN Pals

 

 

qeiy UNIBUBIS “Y

 

 

OLOE4 HO NVINYON.

HAV HALaOd N OFL

OT] WOS'SLNASVSSa90dd LO GID
LHOdSNVaL SUVWHSINI

io) pessaippy eon

 

E2 ebee nee AOL FAck Onsh

ONE TT (ER URE

- Ys i. TAS
Sry ire” a fro mics akancu 4d we!
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 29 of 34. PagelD #: 29

=
Bi leet det

a= sre

i “= aes. =

—! IWROG
a ? pseeecoccry HO WNIGaIN
S szrin OG TUWNDS OIaNd £6
SENG 40 20980 ALNNOD VNIGAW
S & & Hiaomsava da aiava

I"? yreeey! Wet! ee eee Yt |
g@OlALOG [ISOd
6 MO}SC st tdIz PUP SseJppe ‘sweU nod yuud aseely EPuss « S3IEIS PeTup

 

 

 

 

 

    

       

 

 

l T ‘fete. » S926 EES
) Hl ul
Ob ‘ON Hated
PB] SSR FW ene | | | | | o Mh -
Wey SS2(0-181b4 * [ OND in AdQOQD

 
COPY

Case: 1:19

Bae Mpa

-CV-02277-

 

CAB Doc #: 1 Filed: 09/30/19 30 of 34. PagelD #: 30

rh .
BAS ah gry

ta an)

 
 

ae
oe one an adit i - ]
+t tae anew By wie fy
A Soletale HAS Soe hheP ys Pere bbe te at
porte A ae

     
   
   
    
  
 

ea PP te he eee tS

 

. “| in ? are -o . Le ets Me
i. Aagk
| fog ae pain pana
5
a |
= I |
o
uw Ne :
Or aa
EZ oa = ‘
ria i “\ = .
2,45 NE i
aangge 2 |
sistce rc

 

 

|

 

 

00290

 

il

 

iaomcaaiea
9400

a -

ny

aiaysibey [PUOTEUIaTL]

-

JEUOIBUTATU - PpUBWIWOIEYy lp

. ; uosie eres]
oe pe ek OTN De sugested] acer AEILLE
oO E S 3 . te

z es

ssaippe ajald

ary
ui Be Wi
- Oo Ree = Oo

70

 

 
  

OF COURTS
By ROOMI29
, Ofisidon6-

_ MEDINA COUNTY
cs

DAVID B. WADSWORTH

CLERK
83 PURPI
MENBA

ih ele te ce a .
Fn keh aera g® Poey 08 a _ ce
— i . a ST

 

 

 

 
 

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 31 of 34. PagelD #: 31

\ .
t t

 

 

   

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.. . ome _ oe a tig poe ate enane & - ee mentees mete siete ery rhe thd SUES OT, eer Se Se - eS SE sme
pa |
! ‘ “} r 7 —- . —— hors ow ee ee . -- - — aoe 0 re a ~
i _ S2/6°000-L0-0SS4 NSd (asieaey) 200g YOJEpy ‘ W0-4 Sd! a
| ty | — Vea \2
: '  (uoqeunsep egll @ Xs =
np neeung np webes ep sinjeubig} faxeqeunsep np| 8 3 I; 8 S &
| aanjenbig asAO}uF VOQBUASA JO SOLIG aunjeubic) aasseippy jo eimeubig! S Hl] = = ae
1 | (quay JuaLUpD 919 @ snssep-! guLioquel jonue7) | 28l| S 4 2 SSS »y SIA
i aleg ‘pazaayap Ajnp sem eange pauoquad! ejoque ey, 1 2. = | 5" § =| Be
! | . ae | = ———_—_ a oie
‘ . 1 ' (Gaoipgdke p Juswejaenp rewnos Jemuamd oy Jed edoaual ja, uoTeuaSop ap neaing np juabey ted wapocoa ep quewatias| SS $2. a
' | (uoneinsap ep nzeung $80) ‘no ‘uoyelmsep ap shed ap surement sop nied Ue seguoyre d suiowad oon Jed no aieuseap ajJed quits ans yop snejen)| SS Be | a =
1 Ap siguyruoneunssp ) «Yell ai Aqszeliss x o faumet oq wa nba] pauls sl. -vopeasepjo soy ei jo sefoyka oy. Aq ‘spyeud os suoyeiabaussouy] S| =)  .
} i Jo aolys ety jo mreunsds [2 [e) 10 <uopeumsan jo Ajunca ap jo suogeynded aug Jepun ubis 0) pazuoyine voslad e (Z] U0 -eassdlpne ety (/} Aq pautis aq ysnmydroeisay| S| 5 ——_—— «§ <
— + ‘O g < - =p et =
SAPLET OP OU) " TeGeng) OTUT | 1
; ; (sdeq ja ayyeo07) Aqun ee
i = BUD a ~) a
P| Presuog AY OOOL |sg| “Vea |e
; . po CON 70 erty) “ON pue sans) § S. 5 ewe '
! . | se 4 Be 6 ———_!
i fauleyeunsep np ejeAos vasial no wopy) W-4 Jo awe} aassaippy| 8 = ] en ’ 2
| = . 7 * 7 ws . FY
. - . 4 8) = _—«»»««, * o
fodsp ap ejeq) Bupsod 10 38 Godep ap neaing) Buyrey jo sayin | B zr ———— 3
| "| (eguejogp ingen cane sy05) 5) ao) 22 =
le — JSquin atch (oaiepep ner) aniea painsul jeoukd pansy] 7 SS) os ) By 4
ny ee ne PE fama) @puewuiosas ties SS| “_B
jweigence © ‘at JREHYy BST, fou) sy ap eunjeny) |— ’ nm
I. 1 ssenhkg JOO pew — seye ” < paveisiion, uondussed aN ‘ . sy
‘—_. L a we : “ _ aid * “ ~ . + * ye .

 

 

 

nora Sc nanan KAO

Re

 

 
COPY

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 32 of 34. PagelD #: 32

In the Court of Common Pleas, Medina County, Medina, Ohio
Notice of Failure of Service

Case Number:19CIV0835

 

————~ ——~ -CURTIS MFIFNER—— 7 —

DONAHEY DEFOSSEZ & EVANS
495 S HIGH STREET STE 300
COLUMBUS, OH 43215

JUSTIN KRENDL -VS- INTERMARK TRANSPORT

You are hereby notified of the failure of service upon:

PETRISOR BOGDAN ADRIAN
7000 AV RONSARD
ANJOU, QUEBEC, CN H1J1Y5

Reason:
INCOMPLETE ADDRESS
SUMMONS AND COMPLAINT

By:

_X_ = Registered Mail .

_. Regular Mail with Certificate of Mailing
Medina County Sheriff
Process Server

pursuant to Rule 4 through Rule 4.6 of Ohio Rules of Civil Procedure.

September 24, 2019

 

DAVID B. WADSWORTH
Clerk of Courts

53 Public Square

Medina, OH 44256

HC
Deputy Clerk

 
JUSTIN KRENDL, Administrator of the
Estate of Matthew Krendl, deceased,

¥v.

Plaintiff,

Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 33 of 34. PagelD #: 33

IN THE COURT OF COMMON PLEAS
MEDINA COUNTY, OHIO

INTERMARK TRANSPORT, et al.

Defendants.

CASE NO.: 19CIV0835
JUDGE: JOYCE V. KIMBLER

_L NOTICE OF REMOVAL TO-FEDERAL —- -
COURT

 

 

TO:

TO:

Clerk of the State Court of Medina County, Ohio

93 Public Square
Medina, Ohio 44256

Plaintiff Justin Krendl, Administrator of the Estate of Matthew Krendl, and his attorneys
Curtis M. Fifner, Esq. and Mark E. Defossez, Esq.

PLEASE TAKE NOTICE on September 30, 2019, Defendants Intermark Transport and

Petrisor Bogdan Adrian duly filed a Notice of Removal, a copy of which is attached hereto as

Exhibit A, removing this action in its entirety to the United States District Court for the Northern

District of Ohio, Eastern Division pursuant to 28 U.S.C.§ 1441.
DATED this 30™ day of September, 2019.

LEWIS BRISBOIS BISGAARD & SMITH LLP

TM byh-

Theresa A. Edwards (0090971)

Bradley J. Barmen (0076515)

LEWIS BRISBOIS BISGAARD & SMITH LLP
1375 E. 9" Street, Suite 2250

Cleveland, Ohio 44114

Tel. 216.344.9422 Fax 216.344.9421

Tera. Edwards@lewisbrisbois.com
Brad. Barmen@lewisbrisbois.com

Counsel for Defendants Intermark Transport and
Petrisor Bogdan Adrian an
EXHIBIT

_B_

 

 
Case: 1:19-cv-02277-CAB Doc #: 1 Filed: 09/30/19 34 of 34. PagelD #: 34

CERTIFICATE OF SERVICE

I hereby certify on this 30" day of September, 2019, a true and correct copy of the

foregoing was sent to the Clerk of Courts for filing, and a copy was sent via electronic mail to
the following:

Curtis M. Fifner, Esq.
—~ ~ ~"Mark E: Defossez, Esq- ~~ ~— a wee ee nee ee
Donahey, Defossez & Evans
495 S. High Street, Suite 300
Columbus, Ohio 43215
cfifner@donaheylaw.com
mdefossez(@donaheylaw.com
Counsel for Plaintiff

 

Therésa A. Edwards (0090971)

Bradley J. Barmen (0076515)

LEWIS BRISBOIS BISGAARD & SMITH LLP
Counsel for Defendants Intermark Transport and
Petrisor Bogdan Adrian

 
